Citation Nr: 1332868	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-43 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression disorder and anxiety disorder.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include headaches and cognitive disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for residuals of dental trauma, to include loss of teeth.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for loss of sense of smell.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his October 2010 substantive appeal, the Veteran requested a videoconference hearing at the RO before a member of the Board.  The record reflects that the Veteran was scheduled for an October 16, 2012 videoconference hearing before a Veterans Law Judge, but he did not appear for the hearing.  In correspondence dated in January 2013, the Veteran requested that his hearing be rescheduled.  He indicated that he could not appear for the October 2012 hearing because he was incarcerated from September 21 to October 29, 2012 and that he was not allowed access to the telephone.  He submitted correspondence from a local correction and rehabilitation facility confirming the dates of his incarceration.  The Board finds that good cause has been shown and the appeal must be remanded to reschedule the Veteran for the videoconference hearing he had requested in his October 2010 VA Form 9.  See 38 C.F.R. §§ 20.703, 20.704(c)(d) (2012).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing from the RO with a Veterans Law Judge.  Appropriate notification should be issued to the Veteran and his representative, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



